DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites that “an anode and a cathode which are each electrically connected to a pole of an electrical energy source”. [Emphasis added]. Applicant’s figures show an anode connected to one pole of the electrical energy source and the other two a second pole of the electrical energy source. Applicant needs to provide separate pole connections for the device

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeman et al. US 2015/0112247. 
Regarding claim1, discloses (paragraphs [0121]- [0125]; figure 4): a device (400) intended to be implanted in a human or animal body in order to produce hydrogen in situ from molecules present in the body medium (para. [0121]) in which the device is implanted, the device comprising an anode 445 and a cathode 447 which are each electrically connected to a pole of an electrical energy source (circuit board 442 and battery under 442 para. [0125]), and comprising a semi-permeable material 440/439 439 separating the electrodes from the body medium, in which device, when the connection to the electrical energy source is effective in situ, in the presence of body fluid, a closed electrical circuit is formed, with production of hydrogen at the cathode. While Tempelman et al. teaches that the semi-permeable membrane 440 has pores of 3 um in diameter and that 439 serves as a vapor transport membrane that excludes microvascular penetration. But does not describe the membrane in terms of Daltons. Consequently, the subject matter of claim 1 differs from this known device in that the cut-off threshold of the semi-permeable membrane is specified as being between 50 and 500Da. 
However, it is known that the average molecular weight of a molecule of water is 18 Daltons and thus selecting a membrane that will pass water vapor (i.e. >18 da) and exclude larger molecules (i.e. > 500 Da) to achieve the passage of water and exclusion of larger molecules as desired by Tempelman would have been obvious to one of ordinary skill in the art at the time of the effective filing date of Applicant’s invention. 
For claim 2, the electrolysis of water is taught as noted above at (para. [0121]-[0122])

For claim 3, the electrodes are collectively isolated from the medium by the semi-permeable material as seen in figure 4.

For claim 5, the anode 445 is adhered to the bottom of a proton exchange membrane and the cathode 447 adhered to the top of the proton exchange membrane wherein the proton exchange membrane separates the anode from the cathode.

For claims 6 and 8, Applicant differs in reciting that the electrodes are surrounded by the semipermeable membrane. Semipermeable membrane 433 and 437 may be formed of the same material as membranes to 439 para [0123] and are positioned top and bottom to the electrode PEM structure. It would have been obvious to one of ordinary skill in the art at the time of Applicant effective filing date to have simply connected the top 433 membrane and bottom membrane 439 so that the membrane would form a single unit to surround the electrodes since the modification would have predictable results as the sidewalls connecting top and bottom would not affect the operation of the device. The resulting device would result in a 3- dimension porous matrix that forms a block with the electrodes contained therein.

For claim 7, the semipermeable membrane 440/439 form part of the container 400.

For claim 9, the semi permeable membrane 440/439 has an antifouling agent therein, para. [0121].

For claim 10, Applicant differs in reciting that the semi-permeable material is formed of PVA. The particular material used does not form a patentable distinction and would serve the same purpose as the Tempelman et al. materials as long as the material is rated for the same Dalton filtration.  PVA is a well-known filter material from which membranes can be made for screening materials passing therethrough and an obvious choice at the time of Applicant’s earliest priority date.

For claim 11, the electrodes comprise carbon or platinum. Para.[0122].

For claim 13, the device uses a battery, para [0125].

For claims 14, 15 and 16, Applicant differs in reciting parameters of the device size  (a volume of less than or equal to 12 ml) a battery strength and an electrode separation distance. They are well known parameters that do not affected the functionality of the device but merely the size of the device and the longevity of the implant, all design considerations that would have been obvious to one of ordinary skill in the art at the time of Applicant’s priority date. 

For claim 17, the claim merely recites the use/operation of the device of claim 1 as discussed above in addressing claim 1. 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied Templeman et al. US 2015/0112247 to claim 17 above, and further in view of Ziale et al. Applicant differs from Templeman in reciting electrical connecting the device to a remote energy source or controlling the opening or closing of the electrical circuit. The latter according to Applicant’s specification can be merely be performed by implanting the device in the body and exposing the circuitry to body fluids to complete the circuit. On the other hand, Ziale et al is cited as a similar device to Templemen in providing oxygen using to tissue using an implant. The device uses a transducer coupled to a remote controller device for delivering power and operating instructions to the implant device. To have modified Templeman to include such a remote controller system to control the operation of the device and to avoid explanation every time reprogramming or battery replacement is necessary would have been an obvious modification to one of ordinary skill in the art.
Allowable Subject Matter
Claims 4, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792